IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00349-CV

QUEEN'PRINYAH GODIAH NMIAA PAYNE'S EL-BEY,
                                   Appellant
v.

MCDONALD'S; MCDONALD HEADQUARTERS,
                                Appellees



                    From the United States District Court
                         Eastern District of New York
                    Trial Court No. 20-CV-3031 (WFK)(LB)


                       MEMORANDUM OPINION

      Queen'Prinyah Godiah NMIAA Payne's El-Bey attempts to appeal a

“Memorandum & Order” issued by the Unites States District Court, Eastern District of

New York. By letter, the Clerk of this Court informed El-Bey that her appeal was subject

to dismissal because this Court has no jurisdiction over an action in or order from a

Federal Court. See TEX. CONT. art. V, § 6; TEX. GOV'T CODE § 22.201. In the same letter,

the Clerk warned El-Bey that the appeal would be dismissed unless El-Bey responded

showing grounds for continuing the appeal.        El-Bey has not shown grounds for
continuing the appeal.

        Also in the same letter, the Clerk warned El-Bey that this proceeding may be

determined to be frivolous and subsequently used in deciding whether El-Bey is a

vexatious litigant unless El-Bey explained why this proceeding should not be determined

to be frivolous. El-Bey has not explained why this proceeding should not be determined

to be frivolous.

        Accordingly, this proceeding is determined to be frivolous, and it is dismissed for

want of jurisdiction.

        Further, any documents presented to the Court by El-Bey that were filed as or

intended to be motions seeking relief from this Court which were not previously ruled

on by the Court are also dismissed because we have no jurisdiction to decide any motions

filed or presented for filing in this proceeding.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Motions dismissed
Opinion delivered and filed December 7, 2022
[CV06]




El-Bey v. McDonald's, et al.                                                         Page 2